Citation Nr: 0604242	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  95-33 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of multiple joints.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neurological disorder. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by a lump on the right shoulder.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by loss of body hair.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by a bone marrow disorder.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by right eye problems.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by elevated cholesterol.

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
substance abuse secondary to headaches.

13.  Entitlement to nonservice-connected VA pension.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton



INTRODUCTION

The veteran served on active duty from December 1970 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York 
(RO).

In a December 1994 decision, the RO denied claims of 
entitlement to service connection for the following claimed 
disorders: headaches; substance abuse secondary to headaches; 
degenerative arthritis of multiple joints; peptic ulcer 
disease; rheumatoid arthritis; a neurological disorder; a 
skin disorder; and disabilities manifested by a lump on the 
right shoulder, loss of body hair, a bone marrow condition, 
right eye problems, and elevated cholesterol.  The RO denied 
these claims on a direct basis and based on the veteran's 
claimed exposure to herbicides.  In an August 1995 rating 
decision, the RO denied the veteran's claim of entitlement to 
a nonservice connected pension.  The veteran perfected an 
appeal as to all of the above denials.  

In the December 1994 rating decision, the RO denied on the 
merits all of the claims on appeal here pertaining to service 
connection.  Previously, however, the RO had denied service 
connection for these claimed disorders in an unappealed 
rating decision in August 1992.  

Even though the RO adjudicated the claims on the merits, the 
Board must now first determine that new and material evidence 
has been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider any underlying claim on its 
merits. Id.  That issue of whether new and material evidence 
has been submitted to reopen, is addressed here below with 
respect to each of the claimed disorders on appeal.

In July 1997, and again in April 2003, the Board remanded 
this case to the RO for further development. 


The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a skin 
disorder is adjudicated here below.  The reopened claim for 
service connection for a skin disorder, and the claim for 
nonservice-connected VA pension, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance.

2.  In a rating decision dated in August 1992, the RO denied 
the veteran's claims of entitlement to service connection for 
a headache disorder; degenerative arthritis of multiple 
joints; peptic ulcer disease; rheumatoid arthritis; a 
neurological disorder; a lump on the right shoulder; a skin 
disorder; disability manifested by loss of body hair, bone 
marrow disorder, right eye problems, and elevated 
cholesterol; and substance abuse; and the veteran did not 
perfect an appeal as to that decision.

3.  The evidence submitted since the August 1992 rating 
decision is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the claims for service connection for a headache 
disorder; degenerative arthritis of multiple joints; peptic 
ulcer disease; rheumatoid arthritis; a neurological disorder; 
a lump on the right shoulder; a skin disorder; disability 
manifested by loss of body hair, bone marrow disorder, right 
eye problems, and elevated cholesterol; and substance abuse.

4.  A headache disorder is not shown to be of service origin.

5.  Degenerative arthritis of multiple joint was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred in or aggravated by active service.

6.  Peptic ulcer disease was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.

7.  The medical evidence does not show that veteran has 
rheumatoid arthritis.
 
8.  A neurological disorder is not shown to be of service 
origin.

9.  The medical evidence does not show that veteran has a 
disability manifested by a lump on the right shoulder.

10.  The medical evidence does not show that veteran has a 
disability manifested by loss of body hair.

11.  A disability manifested by a bone marrow disorder is not 
shown to be of service origin.

12.  The medical evidence does not show that veteran has a 
disability manifested by right eye problems.

13.  The medical evidence does not show that veteran has a 
disability manifested by elevated cholesterol. 

14.  A substance abuse disorder is not proximately due to or 
the result of a service connected disease or injury.


CONCLUSIONS OF LAW

1.  The RO's August 1992 rating decision that denied the 
claim for service connection for a headache disorder; 
degenerative arthritis of multiple joints; peptic ulcer 
disease; rheumatoid arthritis; a neurological disorder; a 
lump on the right shoulder; a skin disorder; disability 
manifested by loss of body hair, bone marrow disorder, right 
eye problems, and elevated cholesterol; and substance abuse; 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (1992).

2.  Evidence received since the RO's August 1992 denial is 
new and material.  The requirements have been met to reopen 
the veteran's claim of entitlement to service connection for 
a headache disorder; degenerative arthritis of multiple 
joints; peptic ulcer disease; rheumatoid arthritis; a 
neurological disorder; a lump on the right shoulder; a skin 
disorder; disability manifested by loss of body hair, bone 
marrow disorder, right eye problems, and elevated 
cholesterol; and substance abuse.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000). 

3.  A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).
 
4.  Degenerative arthritis of multiple joints was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).

5.  Peptic ulcer disease was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).
 
6.  Rheumatoid arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).

7.  A neurological disorder was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

8.  A disability manifested by a lump on the right shoulder 
was not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

9.  A disability manifested by loss of body hair was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).
 
10.  A disability manifested by a bone marrow disorder was 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

11.  A disability manifested by right eye problems was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).

12.  A disability manifested by elevated cholesterol was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).

13.  Substance abuse is not the result of or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

With respect to issues numbered 1 through 12, as to whether 
new and material evidence has been submitted to reopen the 
underlying claims for service connection, given the favorable 
disposition of those issues decided below-reopening of the 
claims-the Board notes that any possible deficiencies in the 
duty to notify and to assist with respect to the current 
appellate review of the claim constitute harmless error and 
will not prejudice the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). 

With respect to the underlying issues of entitlement to 
service connection for the claimed disorders, and the pension 
issue, in letters dated in August 2002 and March 2004, in 
combination with the respective statements of the case and 
supplemental statements of the case, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claims, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  The veteran has been afforded pertinent 
examination.  For these reasons, to decide the appeal now 
would not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.

 II.  Decision

Below, the Board sets forth the laws and regulations 
applicable to the claims on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes the veteran's contentions; military records, 
such as personnel and medical records; private and VA medical 
records, including reports of examinations; and Social 
Security Administration documents.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in its entirety, all 
of the evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will summarize the 
relevant evidence, and focus specifically on what the 
evidence shows, or fails to show, with respect to the claims.

A.  Application to Reopen Claims for Service Connection Based 
on New and Material Evidence 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  

Beginning in the late 1980s, the veteran submitted claims of 
entitlement to service connection for the claimed disorders 
which are the subject of the present appeal.  Prior to the 
current claim on appeal, most recently, the veteran submitted 
an application claiming service connection for the claimed 
disorders in January 1992.  The RO denied these claims in an 
August 1992 decision.  The veteran did not appeal that 
decision, which was therefore final as to all claims denied.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1992).
  
In September 1994, the RO received the veteran's application 
claiming service connection for the twelve claimed disorders 
on appeal here.  The current appeal arises from a December 
1994 rating decision.  In that decision, the RO denied 
service connection for all of the claimed disorders 
identified in issues 1-12 on page one, on the merits on two 
bases: first, that service connection was not warranted under 
38 C.F.R. § 3.307(a)(6) because the claimed disorders were 
not associated with herbicide exposure; and second, that the 
evidence did not show that any of the claimed conditions were 
incurred in or aggravated during service.  Additionally, the 
RO determined that the veteran was not exposed to herbicides 
used in the Republic of Vietnam during the Vietnam Era.  

Since the claims made in September 1994 had been previously 
denied, those claims are in fact applications to reopen the 
claims for service connection.  The Board must first 
determine that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).
 
As defined by the regulation in effect when the veteran filed 
his application to reopen his claim, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted which is sufficient to reopen a claim, as set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality. See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the December 1995 RO decision.

In addition, in determining whether evidence is "new and 
material," for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
The veteran's claims for service connection were previously 
considered and denied by the RO in the August 1992 rating 
decision on the essential basis that the evidence failed to 
establish that (1) a service connection for the claimed 
disabilities as claimed were the result of exposure to toxic 
chemicals other than exposure to defoliant Agent Orange; (2) 
the claimed disabilities were incurred in or aggravated 
during service; and (3) degenerative arthritis, multiple 
joints, rheumatoid arthritis, and bleeding peptic ulcer, were 
incurred in or aggravated during service or manifest to a 10 
percent degree within the one-year presumptive period 
following service.

Evidence submitted subsequent to the August 1992 last final 
disallowance includes private and VA medical records 
including reports of VA examinations; assertions of the 
veteran contained in written statements; Social Security 
Administration records; and a letter from the Chief, Records 
Management, at Minot Air force Base in North Dakota, with an 
attached folder of pest control records.

Most of the private and VA medical records and other 
materials submitted since the August 1992 rating decision, 
including reports of VA examinations, are new in that that 
most were not available at the time of the August 1992 rating 
decision.  

Moreover, the new records contain evidence which is material 
to the claims for the following reasons.  The additional 
evidence provided since the August 1992 decision, includes 
documents which bear directly and substantially upon the 
specific matter under consideration, that is, whether there 
is evidence necessary to establish that the claimed disorders 
were related to service. 

In particular, the report of a June 2005 VA examination 
contains evidence including as to whether there is a present 
disability as claimed, and opinions addressing the issue of 
whether there is an etiological nexus between any diagnosed 
disability claimed and service. 

Also, the new records contain evidence including pest control 
records which were provided in response to a request for 
copies of all records that Minot Air Force Base may have 
related to chemicals used for vermin control and grounds 
keeping, from December 1970 to March 1973.  The records 
obtained through that request pertain to the veteran's 
claimed injury in service, and therefore bear directly and 
substantially upon the specific matter under consideration, 
and are therefore material to the present claim.

The remainder of the new records include medical evidence 
which may be considered new and material because, on the 
whole, they may contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's claimed 
disabilities.

Further, these records contain evidence which is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156(a) (2000).  Therefore, the Board 
finds that new and material evidence has been submitted to 
reopen the veteran's claims on appeal here.  

Having determined that new and material evidence has been 
added to the record, the Board reopens the veteran's claims 
of entitlement to service connection for headaches; 
degenerative arthritis of multiple joints; peptic ulcer 
disease; rheumatoid arthritis; a neurological disorder; 
disability manifested by a lump on the right shoulder; a skin 
disorder; disability manifested by loss of body hair; 
disability manifested by a bone marrow disorder; disability 
manifested by right eye problems; disability manifested by 
elevated cholesterol; and substance abuse secondary to 
headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2000).   

B.  Service Connection

1.  Legal Framework

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  No compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110.

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and certain diseases, 
including anemia, arthritis, or peptic ulcer, become manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, either though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  An essential requirement for service 
connection is competent evidence that a claimed disability 
currently exists. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. §§ 3.307(a)(6), 3.313 (2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  However, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.  Thus, while the 
veteran believes that he has the claimed disorder that he 
believes is related to his military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Id.
 
2.  Analysis

In the December 1994 rating decision, the RO denied the 
veteran's claims in part on the basis that claimed exposure 
to Agent Orange was not established.  In this case, however, 
the veteran did not serve in Vietnam and is not claiming so; 
and is therefore not entitled to the presumptions afforded 
under 38 C.F.R. §§ 3.307(a)(6), 3.313 (2005).  Moreover, even 
assuming arguendo, that the veteran had served in Vietnam, a 
review of the claimed disorders does not show that the 
veteran has or is even claiming that he has any of the 
conditions covered by the regulatory presumptions.  See 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

Nevertheless, even if an appellant is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation). 
The rationale employed in Combee also applies to claims based 
on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 
155 (1997).  Again, here there is no claim of exposure to 
Agent Orange, however, the veteran is claiming service 
connection based on exposure to certain pesticides-related 
chemicals used by him in his role as an entomology 
specialist.

Service medical records include a September 1972 report of an 
annual occupational health examination with respect to the 
veteran's job title of entomology, which was conducted at the 
USAF Hospital at Minot Air Force Base.  In that report, the 
veteran indicated that he was potentially exposed to 
insecticides of all kinds, but that he had not been 
excessively exposed to any.  He reported that since his last 
examination, he had not experienced any of the following: 
persistent or severe headaches, blurring of vision, loss of 
hearing, eye irritation, chronic cough, shortness of breath, 
pain or burning in chest, full feeling in abdomen, red or 
cloudy urine, excessive tiredness or weakness, skin rash or 
skin ulcer, or frequent diarrhea.  The report contains a 
preprinted section to complete if any indicated tests are 
performed, and this section is not filled in, indicating that 
no tests were indicated. 

The claims file contains a second report of an annual 
occupational health examination with respect to the veteran's 
job title of entomology.  That report is undated except for 
the designation that it was conducted in the month of August. 
In that report, the veteran indicated that since his last 
physical examination, he had experienced the following: 
blurring of vision, pain or burning in chest, full feeling in 
the abdomen.  He reported that he had not experienced 
persistent or severe headache, loss of hearing, eye 
irritation, chronic cough, shortness of breath, red or cloudy 
urine, excessive tiredness or weakness, skin rash or skin 
ulcer, or frequent diarrhea.  That report contains findings 
from testing including urinalysis, blood, and X-ray 
examination of the chest.  Results were recorded as being 
essentially normal or normal. 

The report of a January 1973 separation examination shows 
that on examination the evaluation of all systems and parts 
was normal.

A set of Air Force pest control historical records dated to 
include the early 1970s contains records detailing work 
accomplished in treating Minot Air Force Base housing for 
pests.  These records show pesticides used at different 
addresses for various household pests such as insects and 
mice, and the names of the workmen involved.  The pesticides 
used include Diazinon, Baygon, Chlordane, Warfarin, 
Strychnine, Ficam, antiroach spray, fly sticks, cyanide dust, 
Malathion, and Ortho 239 aerosol.  The list of names of the 
workmen involved in using these pesticides does not include 
the veteran's name.  

The veteran's DD Form 214 lists the veteran's specialty title 
as engineering entomology specialist, with a corresponding 
civilian occupation of vermin exterminator.  Based on this 
specialty, the Board concedes that the veteran worked with 
pesticide chemicals used in pest extermination and may have 
been exposed to those chemicals in the context of his role as 
entomology specialist.

The claims file contains VA and private medical records of 
treatment after service,  VA examinations, and other post-
service evidence, which is more specifically discussed in the 
context of the analysis of each claim below.  Private and VA 
treatment records show treatment from 1989 to 2005 for 
various complaints and conditions. 

Most recently, the veteran was examined for his claimed 
disorders by VA in June 2005.  The report of that examination 
shows that regarding headaches, the examiner noted the 
following clinical history.  In August 1983, R. Luther, M.D., 
stated that the veteran had a history of headaches since 
1971.  The veteran was treated in September 1986 for a 
diagnosis of tension headaches.  A 1989 EEG report was 
negative.  In 1991, Dr. Murthy stated that the headaches 
seemed to be secondary to cervical condition and possibly to 
TMJ. The report of a January 1994 examination states that the 
veteran had numbness and tingling in the left arm following 
neuro pattern C-7, T1.  Examination at that time showed no 
neurologic defect.  Syncope workup tests in August 1990 for 
complaints of dizziness were negative, with no diagnosis or 
etiology.  Based on the foregoing, and the lack of complaints 
during the veteran's service discharge examination, the 
present examiner opined that it is not likely that the 
headaches were caused by any incident in service.

Regarding degenerative arthritis and rheumatoid arthritis, 
the examiner stated the following.  There was no evidence of 
a diagnosis of rheumatoid arthritis.  In this regard, the 
examiner noted the following history.  In 1999 laboratory 
results, CBC, differential, sedimentation rate, and ANA were 
within normal limits.  The veteran was diagnosed with 
muscular pain.  Over the years the veteran had numerous 
complaints of various joint pain.  Various X-ray results were 
noted as follows.  In December 1994, X-ray examination of the 
bilateral knees was normal.  In September 1989, X-ray 
examination of the cervical spine showed minimal arthritic 
changes, no significant abnormalities of the extremities or 
spine.  In February 1990, X-ray examination of the right 
elbow was normal.  In August 1990, X-ray examination showed 
mild degenerative joint disease of the cervical spine.  In 
January 1991, X-ray examination showed a normal lumbar spine.  
In May 1991, X-ray examination showed a normal left hip.  In 
July 2002, the veteran visited the emergency room at Bath VA 
medical facility after he injured his back when he fell about 
12 to 15 inches.  At that time, he was diagnosed with back 
strain.  The examiner at the present examination summarized 
that all the joint and thoracolumbar examinations were 
normal.  The report contains a diagnosis of cervical spine 
mild degenerative joint disease [which] is as likely as not 
age related; the diagnosed mild degenerative joint disease of 
the cervical spine was not as likely as not caused by any 
incident in the service.

Regarding the claimed lump on the right shoulder and loss of 
body hair, the examiner stated that no evidence was found in 
the claims file discussing these claimed conditions or any 
treatment for them.

Regarding the claimed bone marrow disorder, the examiner 
stated that the only condition found in the claims file 
related to blood was elevated hemoglobin, polycythemia vera, 
shown in September 1995.  The veteran required phlebotomy 
once without residual.  The veteran had no other phlebotomies 
noted.  No recent hemoglobin and hematocrit was located in 
the record.

Regarding the claimed right eye problem, the examiner noted 
that he found no history of a right eye problem in the 
medical record.  The examiner noted the following history.  
In February 2005, an optometrist saw a small plaque in the 
left eye with vision loss.  The veteran was seen by an 
ophthalmologist in April 2005.  A physician stated that there 
was no visual disturbances, no evidence of gray out or any 
problems with vision loss noted by the veteran.  The examiner 
stated that without correction, the veteran sees 20/20 in 
each eye; that the left eye shows no apparent plaque on this 
day; and that dilated fundus examination shows arteriolar 
narrowing.

Regarding elevated cholesterol, the examiner noted the 
following.  The veteran had a history of 
hypercholesterolemia, and was taking lovastatin 40 MG once a 
day.  The veteran had a history of obesity, and in January 
2005, his weight was up five pounds.  The veteran weighed 238 
pounds and was 73.5 inches in height, and the veteran stated 
that he was not very careful with his diet.  In July 2004, 
the veteran's cholesterol was found to be 210.  The present 
examination report contains a diagnosis of hypercholesteremia 
and polycythemia vera, that were not as likely as not caused 
by any incident in service.

Regarding a right shoulder condition, the examiner stated 
that there was no evidence in the record regarding a right 
shoulder condition.

Regarding peptic ulcer disease, the examiner noted the 
following.  The veteran had a history of peptic ulcer disease 
in 1989 when he was a heavy alcohol drinker.  There was no 
documentation of treatment for peptic ulcer disease before or 
after 1989.  The examiner opined that it is not as likely as 
not that this once occurrence of peptic ulcer disease was 
caused by any incident in the service.

At the end of the June 2005 VA examination report, the 
examiner concluded with an opinion that these stated 
conditions were not caused by any incident in the service.

a.  Headaches

The veteran claims that he has severe headaches diagnosed as 
cluster or migraine headaches, due to service including as 
due to exposure to certain chemicals.

As reflected above, service medical records do not show that 
the veteran had any problems with headaches.  At the January 
1973 discharge examination, there were no abnormal 
evaluations.  The Board notes that at the time of that 
examination, there is a notation that the veteran was knocked 
unconscious at age 17, for 10 to 15 seconds, while boxing.  
However, that notation further indicates that there were no 
complications or sequela.  In the report of examination there 
is no indication of headache symptomatology.  

The first reference to headaches is contained in an August 
1983 record, in which Dr. Luther noted that the veteran 
reported a history of headaches since 1971.  The first 
diagnosis of headaches is in September 1986 when the veteran 
was diagnosed with tension headaches.

There is no evidence that the veteran sought treatment for 
any headaches condition until a decade after service ended in 
1973.  This extended period without treatment weighs against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

None of the medical evidence suggests a link between any 
current headache condition, and any incident of service.  
Further there are no opinions or other competent evidence to 
relate the claimed disorder to service.  Most recently, at 
the June 2005 VA examination, the examiner reviewed the 
record and on that basis opined that it is not likely that 
the headaches were caused by any incident in service.  
Therefore, there is no medical evidence establishing that a 
relationship is possible between the claimed headaches 
disorder and service.  Therefore, based on the foregoing, 
service connection for a headache disability is denied.

b.  Degenerative Arthritis of Multiple Joints

The veteran claims that he has degenerative arthritis of 
multiple joints due to service including as due to exposure 
to certain chemicals.  In his September 1994 claim, he stated 
that this included involvement of his fingers and knees.

As reflected above, service medical records do not show that 
the veteran had any indications of degenerative arthritis of 
the joints.  The first reference to degenerative arthritis is 
contained in a September 1989 X-ray examination report 
showing minimal arthritic changes of the cervical spine.

There is no evidence that the veteran sought treatment for 
any degenerative arthritis condition until many years after 
service ended in 1973.  This extended period without 
treatment weighs against the claim.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

None of the medical evidence suggests a link between any 
current arthritis condition, and any incident of service.  
Further there are no opinions or other competent evidence to 
relate the claimed disorder to service.  Most recently, at 
the June 2005 VA examination, the examiner reviewed the 
record and on that basis opined that the cervical spine mild 
degenerative joint disease is as likely as not age related; 
and was not as likely as not caused by any incident in the 
service.  Therefore, there is no medical evidence 
establishing that a relationship is possible between the 
claimed degenerative arthritis disorder and service.  

Finally, there is no evidence of degenerative arthritis dated 
within one year of separation from active duty service, such 
that service connection is warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309. (2005).  Therefore, based on 
the foregoing, service connection for degenerative arthritis 
of multiple joints is denied.

c.  Peptic Ulcer Disease

The veteran claims that he has peptic ulcer disease due to 
service including as due to exposure to certain chemicals.   

As reflected above, service medical records show that in an 
annual occupational health examination report, associated 
with his entomology job, the veteran reported that he had 
experienced pain or burning in the chest, and full feeling in 
the abdomen; and had not experienced any frequent diarrhea.  
On examination at that time, findings from all testing 
(urinalysis, blood, and X-ray examination of the chest) were 
recorded as being essentially normal or normal.  

At the January 1973 discharge examination, there were no 
pertinent abnormal evaluations.  

The first reference to peptic ulcer disease is shown in 1989 
when the veteran was noted to be a heavy alcohol drinker.  
There is no evidence that the veteran sought treatment for 
any peptic ulcer disease or related condition until 1989, 
many years after service ended in 1973.  This extended period 
without treatment weighs against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

None of the medical evidence suggests a link between any 
current stomach condition, and any incident of service.  
Further there are no opinions or other competent evidence to 
relate the claimed disorder to service.  Most recently, at 
the June 2005 VA examination, the examiner reviewed the 
record and on that basis opined that it is not as likely as 
not that this once occurrence of peptic ulcer disease was 
caused by any incident in the service.  Therefore, there is 
no medical evidence establishing that a relationship is 
possible between the claimed peptic ulcer disease and 
service.  

Finally, there is no evidence of peptic ulcer disease dated 
within one year of separation from active duty service, such 
that service connection is warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309. (2005).  Therefore, based on 
the foregoing, service connection for peptic ulcer disease is 
denied.
 
d.  Rheumatoid Arthritis

The veteran claims that he has rheumatoid arthritis due to 
service including as due to exposure to certain chemicals.  
In his September 1994 claim, he stated that this included his 
lower spine and neck.

The record, however, does not contain medical evidence of the 
presence of any rheumatic arthritis.  On review of the 
record, and as found by the examiner at the June 2005 VA 
examination, there is no evidence of a diagnosis of 
rheumatoid arthritis.  

There are no other clinical records to show otherwise.  Thus, 
the Board finds that service connection for rheumatic 
arthritis, claimed to involve the lower spine and neck, is 
not warranted because a preponderance of the evidence shows 
that the veteran does not currently have rheumatic arthritis.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (where 
the proof is insufficient to establish a present disability 
there can be no valid claim for service connection).  
Therefore, based on the foregoing, service connection for 
rheumatic arthritis is denied.

e.  Neurological Disorder  

The veteran claims he has a neurological disorder due to 
service including due to exposure to certain chemicals.  In 
his September 1994 claim, he associated the claim with having 
had abrupt loss of consciousness, stroke, and numbness of the 
left side.  Additionally, in a statement received previously 
in August 1993, he stated that he had numbness of the feet 
and legs mostly all of the time.

As reflected above, service medical records do not show that 
the veteran had any problems with neurological 
symptomatology.  At the January 1973 discharge examination, 
there were no pertinent abnormal evaluations.  The Board 
notes that at the time of that examination, there is a 
notation that the veteran was knocked unconscious at age 17, 
for 10 to 15 seconds, while boxing.  However, that notation 
further indicates that there were no complications or 
sequela.  In the report of examination there is no indication 
of neurological symptomatology.  

Syncope workup tests in August 1990 for complaints of 
dizziness were negative, with no diagnosis or etiology.  A 
January 1994 VA treatment report states that the veteran 
reported tingling on the left side, face, arm and leg, with 
no visual disturbance.  There was numbness and tingling in 
the arm following neuro pattern of C-7, T1.  Examination at 
that time showed no neuro-muscular defect.  

The evidence does not show a diagnosis associated with the 
claimed symptoms.  Moreover, there is no evidence that the 
veteran sought treatment for such neurological conditions 
until many years after service ended in 1973.  This extended 
period without treatment weighs against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

None of the medical evidence suggests a link between any 
current neurological condition and any incident of service.  
Further there are no opinions or other competent evidence to 
relate the claimed disorder to service.  Most recently, at 
the June 2005 VA examination, the examiner reviewed the 
record and on that basis opined that the stated condition was 
not caused by any incident in the service. Therefore, there 
is no medical evidence establishing that a relationship is 
possible between any claimed neurological disorder and 
service.  Therefore, based on the foregoing, service 
connection for a neurological disability is denied.

f.  Disability Manifested by a Lump on the Right Shoulder

The veteran claims that he has a disability manifested by a 
lump on the right shoulder, due to service including due to 
exposure to certain chemicals.   

The record, however, does not contain medical evidence of the 
presence of any disability manifested by a lump on the right 
shoulder.  On review of the record, and as found by the 
examiner at the June 2005 VA examination, there is no 
evidence discussing the claimed condition, or evidence of a 
diagnosis of such condition.  

There are no clinical records to show otherwise.  Thus, the 
Board finds that service connection for disability manifested 
by a lump on the right shoulder, is not warranted because a 
preponderance of the evidence shows that the veteran does not 
currently have that disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (where the proof is insufficient to 
establish a present disability there can be no valid claim 
for service connection).  Therefore, based on the foregoing, 
service connection for disability manifested by a lump on the 
right shoulder is denied.

g.  Disability Manifested by Loss of Body Hair

The veteran claims that he has a disability manifested by 
loss of body hair, due to service including due to exposure 
to certain chemicals.  In an August 1993 statement, he 
associated this mostly with both his legs, but also generally 
all over.

The record, however, does not contain medical evidence of the 
presence of any disability manifested by loss of body hair.  
On review of the record, and as found by the examiner at the 
June 2005 VA examination, there is no evidence discussing the 
claimed condition, or evidence of a diagnosis of such 
condition.  

There are no clinical records to show otherwise.  Thus, the 
Board finds that service connection for disability manifested 
by loss of body hair, is not warranted because a 
preponderance of the evidence shows that the veteran does not 
currently have that disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (where the proof is insufficient to 
establish a present disability there can be no valid claim 
for service connection).  Therefore, based on the foregoing, 
service connection for disability manifested by loss of body 
hair is denied.
   
h.  Disability Manifested by a Bone Marrow Disorder

The veteran claims that he has a disability manifested by 
bone marrow disorder, due to service including due to 
exposure to certain chemicals.  In his September 1994 claim, 
he associated the claim with having anemia. 

As reflected above, service medical records do not show that 
the veteran had any pertinent problems in service.  At the 
January 1973 discharge examination, there were no pertinent 
abnormal evaluations.    
 
VA treatment records in December 1993 show that the veteran 
was seen for elevated levels of hemoglobin.  The provisional 
diagnosis was possible polycythemia vera.  VA treatment 
records in December 1993 and March 1994 contain an impression 
of polycythemia, secondary to chronic obstructive pulmonary 
disease.  This was treated in December 1993 by phlebotomy.

The report of the June 2005 VA examination shows that on 
review of the claims file, the examiner stated the following 
history.  The only condition found in the claims file related 
to blood was elevated hemoglobin, polycythemia vera, shown in 
September 1995.  The veteran required phlebotomy once without 
residual at that time.  The veteran had no other phlebotomies 
noted.  The examiner noted that no recent hemoglobin and 
hematocrit was located in the record.  The June 2005 VA 
examination report contains a diagnosis of polycythemia vera.  

Polycythemia vera is defined as a myeloproliferative disorder 
of unknown etiology, characterized by abnormal proliferation 
of hematopoietic bone marrow elements and an absolute 
increase in red cell mass and total blood volume, associated 
frequently with splenomegaly, leukocytosis and 
thrombocythemia.  See Dorland's Illustrated Medical 
Dictionary 1327 (28th ed. 1994).

There is no evidence that the veteran sought treatment for 
such condition until over two decades after service ended in 
1973.  This extended period without treatment weighs against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

None of the medical evidence suggests a link between any 
current bone marrow  condition and any incident of service.  
Further there are no opinions or other competent evidence to 
relate the claimed disorder to service.  Most recently, at 
the June 2005 VA examination, the examiner reviewed the 
record and on that basis opined that the stated condition was 
not caused by any incident in the service. Therefore, there 
is no medical evidence establishing that a relationship is 
possible between any claimed bone marrow disorder and 
service.  Therefore, based on the foregoing, service 
connection for disability manifested by bone marrow disorder 
is denied.

i.  Disability Manifested by Right Eye Problems

The veteran claims that he has a disability manifested by 
right eye problems, due to service including due to exposure 
to certain chemicals.  There is one service medical record 
which contains a report by the veteran of blurring of vision.  
However, at the discharge examination, there is no pertinent 
abnormal evaluation.

The record, however, does not contain medical evidence of the 
presence of any disability manifested by right eye problems.  
On review of the record, and as found by the examiner at the 
June 2005 VA examination, there is no history of a right eye 
problem in the medical record; or evidence of a diagnosis of 
such condition.  When seen by an ophthalmologist in April 
2005, there were no visual disturbances, no evidence of gray 
out or any problems with vision loss as noted by the veteran. 
The veteran's vision without correction was 20/20 in each 
eye.  At the time of the June 2005 examination, the examiner 
noted that the veteran has 20/20 vision without correction, 
in each eye; and the left eye showed no apparent plaque.  
Dilated fundus examination showed arteriolar narrowing.  

There are no other clinical records to show otherwise.  Thus, 
the Board finds that service connection for disability 
manifested by right eye problems, is not warranted because a 
preponderance of the evidence shows that the veteran does not 
currently have that disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (where the proof is insufficient to 
establish a present disability there can be no valid claim 
for service connection).  Therefore, based on the foregoing, 
service connection for disability manifested by right eye 
problems is denied.

j.  Disability Manifested by Elevated Cholesterol

The veteran claims that he has a disability manifested by 
elevated cholesterol, due to service including as due to 
exposure to certain chemicals.   

As reflected above, service medical records do not show that 
the veteran had any problems associated with elevated 
cholesterol.  After service, as reflected in the record and 
noted in the June 2005 VA examination report, the veteran has 
a history of hypercholesterolemia.  VA treatment records in 
September 2003 show that the veteran had a history of high 
cholesterol, and at his last check in April 2003 his 
cholesterol was 227.  That record contains an impression of 
hypercholesterolemia. During the June 2005 VA examination, 
the examiner diagnosed hyper-cholesteremia.  
Hypercholesteremia is defined as hypercholesterolemia, which 
is defined as excess cholesterol in the blood.  See Dorland's 
Illustrated Medical Dictionary 792 (28th ed. 1994). 

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions. 38 C.F.R. § 4.1. See 
also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board notes that a 
symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An 
elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).

Therefore, hypercholesterolemia alone is not a "disability" 
for VA compensation benefits purposes.  Accordingly, service 
connection will be denied for this claimed condition.  
Currently, the veteran does not allege that he has a heart 
disability or any other disability due to 
hypercholesterolemia.  Therefore, based on the foregoing, 
service connection for disability manifested by elevated 
cholesterol is denied.  If the veteran develops a disability 
that he believes is related to hypercholesterolemia, he is 
free to file a claim for service connection for such 
disability.

k.  Substance Abuse Secondary to Headaches

The veteran claims that he has a substance abuse disorder 
that is secondary to his claimed headaches disorder.  In his 
September 1994 claim, he explained this disorder to involve 
drug and alcohol addiction.  

No compensation shall be paid if the disability is a result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110.  Section 8052 of the Omnibus 
Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective 
for claims filed as in the instant case after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001). The Federal Circuit also 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  The Federal Circuit stated that 
such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  In addition, 
the Federal Circuit found that 38 U.S.C.A. § 1110 permits a 
veteran to received compensation for an alcohol-abuse or 
drug-abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.

In this case, however, as determined above, the veteran has 
not been granted entitlement to service connection for a 
headaches disorder, which is the disorder which he claims to 
be the cause of his claimed substance abuse.  Therefore, 
service connection for substance abuse secondary to headaches 
is denied.

l.  Conclusion

In conclusion, based on the foregoing, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claims that he has disorders-claimed as a headache 
disorder, degenerative arthritis of multiple joints, peptic 
ulcer disease, rheumatoid arthritis, neurological disorder, 
or disability manifested by a lump on the right shoulder, 
loss of body hair, bone marrow disorder, right eye problems 
or elevated cholesterol-which are related to service.  Also, 
the preponderance of the evidence is against the veteran's 
claim that he has a substance abuse disorder related to 
service, including as secondary to a service-connected 
disorder-claimed as headaches.  As the preponderance of the 
evidence is against the claims for service connection for 
these disorders, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the veteran believes that he has the claimed disorders 
and that they are related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

The claim of entitlement to service connection for a 
headaches disorder is reopened; and service connection for a 
headaches disorder is denied.

The claim of entitlement to service connection for 
degenerative arthritis of multiple joints is reopened; and 
service connection for degenerative arthritis of multiple 
joints is denied.

The claim of entitlement to service connection for peptic 
ulcer disease is reopened; and service connection for peptic 
ulcer is denied.

The claim of entitlement to service connection for rheumatoid 
arthritis is reopened; and service connection for rheumatoid 
arthritis is denied.

The claim of entitlement to service connection for a 
neurological disorder is reopened; and service connection for 
a neurological disorder is denied.

The claim of entitlement to service connection for a 
disability manifested by a lump on the right shoulder is 
reopened; and service connection for a disability manifested 
by a lump on the right shoulder is denied.

The claim of entitlement to service connection for a 
disability manifested by loss of body hair is reopened; and 
service connection for a disability manifested by loss of 
body hair is denied. 

The claim of entitlement to service connection for a 
disability manifested by a bone marrow disorder is reopened; 
and service connection for a disability manifested by a bone 
marrow disorder is denied.

The claim of entitlement to service connection for a 
disability manifested by right eye problems is reopened; and 
service connection for a disability manifested by right eye 
problems is denied.

The claim of entitlement to service connection for a 
disability manifested by elevated cholesterol is reopened; 
and service connection for a disability manifested by  
elevated cholesterol is denied. 

The claim of entitlement to service connection for substance 
abuse is reopened; and service connection for substance abuse 
is denied.

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a skin 
disorder; the appeal is granted to that extent. 


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for a skin disorder, a remand of the underlying 
service connection claim is necessary to accord the RO an 
opportunity to adjudicate this issue on a de novo basis.  
Also, for the reasons discussed below, a remand of the skin 
disorder service connection claim is necessary. 

The veteran claims service connection for a skin disorder as 
due to exposure to chemicals used in the veteran's service 
work as an engineer entomology expert.  The Board concedes 
that the veteran's military specialty would be consistent 
with exposure to those chemicals in the context of his role 
of entomology specialist.  The veteran has indicated that his 
claimed skin disorder involves scaling and scar-like marks on 
both legs, and skin blistering if exposed to the sun for any 
length.

In April 2003, the Board remanded the case to the RO for 
further development to include examination by a dermatologist 
for skin disability.  Subsequently, in response to that 
REMAND, the veteran underwent a VA examination in June 2005 
for his various claimed disorders.  The purpose of that 
examination was to include a dermatology examination for the 
claimed skin disorder.  However, it does not appear that the 
examiner physically examined the veteran for skin disorders 
involving the legs as claimed by the veteran.  

Therefore, a contemporaneous and thorough VA examination and 
medical opinion would assist in clarifying the nature and 
etiology of the appellant's claimed skin disorder.  Such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).
 
The disposition of the claim for service connection for a 
skin disorder could potentially impact the disposition of his 
claim for nonservice-connected VA pension.  Therefore, the 
claim for service connection for a skin disorder must be 
developed and adjudicated by the RO before further 
adjudicating the claim for nonservice-connected VA pension.  
See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered). This also avoids piecemeal adjudication of 
the claims with common parameters.  See Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should schedule the veteran 
for VA examination to determine the 
nature and etiology of any claimed skin 
disorders.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, the examiner should 
explain why it is not feasible to 
respond.

Specifically, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (that is, a probability 
of 50 percent or better) that any current 
skin disability, including but not 
limited to involvement of the legs, is 
the result of disease or injury in 
service, to include exposure to pesticide 
chemicals used in the veteran's service 
role as entomology expert (exterminator).  

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claim for service 
connection for a skin disorder; and then 
adjudicate the claim for nonservice-
connected VA pension.  If a determination 
remains unfavorable to the appellant, he 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


